Title: Gallatin’s Draft of Authorization for Payment on Maryland Loan, [7 July 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


            A sale of the city lots pledged for the repayment of the within mentioned loan, cannot, in my opinion be made at present, without an unwarrantable sacrifice of the property. The Secretary of the Treasury will direct the interest now due to be paid out of the Treasury in conformity to the provisions of the act entitled “an Act to abolish the Board of Commissioners in the city of Washington, and for other purposes”
            
              Signed T.J.
            
          